Citation Nr: 0000480	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  95-00 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
April 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Muskogee Regional 
Office (RO) July 1994 rating decision which granted service-
connection for PTSD, and assigned it a 30 percent disability 
evaluation, effective May 3, 1994, the date of receipt of the 
claim therefor.

This matter was previously before the Board in August 1996, 
at which time it was remanded for further development of the 
evidence.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is not shown to have 
been productive of considerable impairment of social and 
industrial adaptability.

2.  His service-connected PTSD is manifested by nightmares 
and flashbacks, irritability, social withdrawal, 
hypervigilance, and a flattened affect and depressed mood; 
occupational and social impairment with reduced reliability 
and productivity is not demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.132, 
(1996), 4.130 (1998), Diagnostic Code 9411.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has expressed disagreement with the 30 percent 
rating that the RO initially assigned his service-connected 
PTSD.  He also contends that, as his PTSD has been productive 
of mood swings, nightmares, hypervigilance and relational and 
employment difficulties, it is now more disabling than the 
current 30 percent evaluation reflects.  Thus, he maintains 
that a rating of at least 50 percent is warranted for his 
service-connected PTSD.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
PTSD is well grounded pursuant to 38 U.S.C.A. § 5107(a) as it 
is plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contention concerning the severity of his PTSD (within the 
competence of a lay party to report) is sufficient to well 
ground his claim.  The Board finds that the facts relevant to 
the issue on appeal have been properly developed and that the 
obligation of VA to assist the veteran has been satisfied.

The veteran's DD-214 shows that he served in Vietnam and that 
he was awarded the Combat Infantry Badge, the Purple Heart, 
the Vietnam Service Medal, the Vietnam Service Medal, the 
Vietnam Campaign Medal, the Bronze Star Medal, the Vietnam 
Defense Campaign Medal and the Vietnam Counter Offensive 
Campaign Medal.

In an October 1993 statement, a friend of the veteran 
reported that he had known the veteran since 1953.  He 
maintained that the veteran had been depressed and subject to 
dramatic mood swings ever since his return from Vietnam.

In a statement received in May 1994, the veteran's wife 
reported that the veteran had fits of rage and mood swings.  
She also reported that it was difficult to get the veteran to 
go places and that he preferred to stay home and watch 
television.  She indicated that the veteran had sleeping 
difficulties and avoided watching war movies.  She reported 
that the veteran was very protective of their family.

In a statement received in May 1994, the veteran reported 
that he had nightmares about his experiences in Vietnam.  He 
also reported that he sometimes thought about the smell of 
dead bodies and that foul odors upset his stomach.  He 
indicated that he usually stayed at home and read or watched 
television.  He reported that he frequently became upset with 
his wife and children.  He indicated that he had few friends 
and that he was suspicious of people.  He reported that he 
was depressed and that fireworks made him nervous.  He also 
reported that he shouted at coworkers when they disagreed 
with his point of view.

On VA psychiatric examination in June 1994, the veteran 
reported that he had nightmares and that he was high 
tempered, depressed and isolated.  He also reported that he 
was overprotective of his family.  He indicated that he was 
unable to work around anything that smelled foul without 
becoming nauseated.  On mental status examination, the 
veteran was appropriately dressed and fully oriented.  His 
judgment was good, his memory was intact and he was not 
suicidal or anxious.  It was noted that he was competent to 
manage his own funds.  The impression was PTSD which affected 
his day to day activity in a negative manner.

At the February 1995 hearing, the veteran testified that he 
had nightmares.  He also testified that he had a severe 
temper and that he did not get along with other people.  He 
reported that he was terminated from his job in January 1994, 
and that his PTSD had contributed to this.  He specifically 
asserted that he had not agreed with certain work related 
situations and that he had had conflicts with his supervisors 
and coworkers.  He also maintained that his PTSD had 
prevented him from obtaining new employment as potential 
employers may have heard about his inability to relate to 
people.  He reported that he had applied for several 
positions all over the country, but that he had been told 
that he did not fit the requirements for these positions.  He 
asserted that, while he was officially terminated as part of 
an overall reduction in the workforce of his former employer, 
he was really terminated because he was strong willed.  He 
indicated that he received treatment for his PTSD once every 
two weeks at a Vet Center.  He reported that he had 
relational problems with the members of his family and that 
he was very protective of them.  He indicated that he did not 
have many friends or acquaintances.

On VA psychiatric examination in September 1996, the veteran 
reported that he had not worked since 1992 and that he had 
been laid off due to restructuring.  He also reported that he 
avoided crowds and that he did not like to go out in public.  
He indicated that he tried to keep his family from entering 
situations which he thought were unsafe.  He reported that, 
while he had few friends, he did go to the Vet Center and 
attended church.  He indicated that he became nervous when 
family members did not return from errands at a designated 
time.  He reported that he was hypervigilant and irritable.  
He also reported that he had nightmares and that he startled 
easily.  He indicated that he avoided war movies and talking 
about Vietnam.  On mental status examination, the veteran 
spoke quietly but did not exhibit any pressured speech.  
There were no indications of despondency, hallucinations or 
delusions.  It was noted that he appeared to obsess about 
being in places which he thought were unsafe.  He was well 
oriented and his judgment was overly cautious.  The 
impression was PTSD.  A Global Assessment of Functioning 
(GAF) score of 60 was assigned.  The examiner commented that 
the veteran's PTSD was moderate because he avoided social 
contacts and felt unsafe in places where there were people.  
The examiner also commented that the veteran did have some 
contact with people because he attended church.  It was noted 
that it was unclear whether the veteran's cautiousness had 
been the reason that he had been unable to obtain employment.

On VA psychiatric examination in June 1998, the veteran 
reported that he had nightmares and flashbacks.  He also 
reported that he was active in his church and that he had one 
or two friends.  On mental status examination, the veteran's 
thought processes were good and his speech was goal directed.  
He was well oriented, his memory was intact and his attention 
and concentration were good.  He did not exhibit any thought 
disorders or suicidal ideation.  His mood was pretty good and 
his affect was euthymic except when he spoke about his 
Vietnam experiences.  It was noted that the amount of time 
that he spent sleeping had decreased.  The impression was 
PTSD.  A GAF score of 60 was assigned.  The examiner 
commented that the veteran continued to have PTSD symptoms 
which caused a moderate social and industrial impairment.  It 
was noted that the veteran had been unable to obtain 
employment, but that he baby-sat his grandchildren.  It was 
also noted that he had been married for 24 years, that he was 
active in his church and that he had one or two friends.

On VA psychiatric examination in July 1998, it was noted that 
the veteran was reliable and competent.  The veteran reported 
that he was short tempered and overly protective of his 
family.  He also reported that he was a loner and that he 
could not stand foul smells.  He indicated that he was 
hypervigilant, irritable and isolated.  He reported that he 
had six friends and that he attended church every Sunday.  He 
indicated that he spent most of his time watching television 
and baby sitting his four grandchildren.  He reported that he 
slept from four to six hours a night and that he had 
nightmares about his Vietnam experiences.  On mental status 
examination, the veteran was cleanly dressed and calm.  His 
emotional tone did not increase when he talked about Vietnam.  
He related in a somewhat guarded and distant manner, but was 
coherent and goal directed.  No thinking disorder was 
elicited.  His mood was depressed and his affect was 
flattened.  He was well oriented, his memory was intact and 
his insight was adequate.  The impression was that the PTSD 
which had been previously diagnosed and rated as 30 percent 
was continued.  A GAF score of 60 to 65 was assigned.  The 
examiner commented that it did not appear that there had been 
any significant changes in the veteran's PTSD symptoms.  It 
was noted that the veteran remained hypervigilant and 
somewhat socially isolated.  It was also noted that he may 
have had intrusive thoughts which were not too disabling.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the evidence of record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
evidence is not adequate for rating purposes, nor has the 
Board found any of the historical evidence in this case to be 
of sufficient significance to warrant a specific discussion 
herein.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.  
In this case, the veteran indicated disagreement with the 
initial 30 percent rating that the RO has assigned his PTSD.  
Thus, the propriety of each rating assigned the veteran's 
service-connected PTSD since the date of his initial claim on 
May 3, 1994 through to the present is now before the Board.

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  The 
veteran's service-connected PTSD is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998) (previously 
codified at 38 C.F.R. § 4.132, Code 9411 (1996)).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the Board will evaluate the veteran's PTSD under both the old 
and new rating criteria to determine which version is the 
most favorable to the veteran.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old regulations in rendering 
its rating decision dated July 1994 and in assigning a 30 
percent rating for the service-connected PTSD.  In the 
September 1994 statement of the case, as well as the 
supplemental statement of the cases dated in January, 
February and July 1995, and November 1996, the RO referred to 
the regulations then in effect in evaluating the veteran's 
service-connected PTSD.  However, the Board notes that the RO 
notified the veteran of the amended regulations in a 
supplemental statement of the case issued in January 1999.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the former criteria set forth under Diagnostic Code 
9411, a 30 percent evaluation was assigned where there was 
definite impairment of social and industrial adaptability.  A 
50 percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and when there was totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132 (1996).

Under the revised criteria of Diagnostic Code 9411, a 30 
percent evaluation is assignable for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (1998).

In reviewing the medical evidence, the Board is of the 
opinion that an evaluation in excess of 30 percent is not 
warranted for the veteran's PTSD under the old schedular 
criteria.  The medical evidence does not show that the 
veteran's PTSD has been productive of a considerable 
impairment of social and industrial adaptability.  In 
particular, while the June 1994 VA examination report shows 
that his PTSD affected his daily activities, it also shows 
that his judgment and memory were normal and that he was 
competent to manage his own funds.  In addition, the 
September 1996 and June 1998 VA psychiatric examination 
reports both show that the veteran's PTSD was classified as 
moderate by the VA examiners.  Moreover, the most recent VA 
examination report shows that a VA examiner again classified 
the veteran's PTSD as moderate and specifically noted that 
that there had not been any significant changes in the 
veteran's PTSD symptoms.  The Board is cognizant of the 
veteran's testimony regarding how his PTSD has been 
productive of employment and relational difficulties, 
however, the medical evidence establishes that it has been 
productive of a moderate rather than a considerable 
impairment of social and industrial adaptability.  Thus, 
while the Board is sympathetic to the beliefs of the veteran, 
a rating in excess of 30 percent is not warranted for his 
PTSD under the old schedular criteria.

The Board also finds that a rating in excess of 30 percent is 
unwarranted for the veteran's PTSD under the new, revised 
rating criteria.  Specifically, while the evidence shows that 
the veteran has been unemployed since 1994, it does not show 
that his unemployed status has specifically been the result 
of his service-connected PTSD.  The Board is aware that the 
veteran testified that his inability to relate to his 
supervisors and coworkers caused him to be terminated in 
1994.  However, the Board is also aware that he testified 
that he was officially terminated as part of an overall 
reduction in the workforce of his former employer.  In 
addition, the Board finds that his contentions regarding how 
his inability to obtain new employment may be the result of 
potential employers having heard about his inability to 
relate well to other people is purely speculative.  Moreover, 
at the time of the September 1996 VA psychiatric examination, 
the VA examiner specifically noted that it was unclear 
whether the veteran's cautiousness had hindered his ability 
to obtain employment.  The Board also notes that, although 
the evidence shows that the veteran has had few friends and 
relational problems with his family, it also shows that he 
has been married for 24 years and that he has been active in 
his church. Other than a flattened affect as reported on the 
most recent VA examination, symptoms characteristic of 
reduced reliability and productivity such as panic attacks, 
memory impairment  and impaired judgment have not been 
presented. 

Turning to the veteran's PTSD symptoms, the medical evidence 
does demonstrate that he has had mood disturbances and 
difficulties establishing and maintaining effective work and 
social relationships.  However, the medical evidence does not 
demonstrate that his PTSD has been productive of 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks which occur more than once a week, difficulty 
understanding complex commands, impaired judgment or impaired 
abstract thinking. Also, it was noted in July 1998 that the 
veteran was not receiving in- or outpatient treatment or 
taking medication for the service-connected psychiatric 
condition. Most recently, the VA examiner in July 1998 
reported a Global Assessment of Functioning score of 60-65. 
The Global Assessment of Functioning is a scale reflecting 
the "'psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)). A 60-65 rating indicates moderate 
difficulty in social, occupational, or school functioning.  
Id. (emphasis added).  Such a score is completely consistent 
with the 30 percent evaluation assigned under the old rating 
criteria, as no more than definite social and industrial 
impairment is shown.  See VAOPGCPREC 9-93, 59 Fed. Reg. 4752 
(1994). Thus, his PTSD symptoms are not so severe as to 
warrant an evaluation in excess of 30 percent under the 
revised rating criteria.

The Board has considered all other potential applicable 
provisions of 38 C.F.R. Parts 3 and 4 (1998), whether or not 
they have been raised by the veteran, as required by 
Schafrath, 1 Vet. App. at 589.  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation for the reasons discussed herein.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. § 5107.





ORDER

An evaluation in excess of 30 percent for PTSD is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

